DUENAS, Judge
ORDER
This is an appeal from an April 10, 1980 Order of the Superior Court setting certain conditions of release. While the Order being appealed from was well reasoned, it is the opinion of this Court that certain facts were not adequately developed at hearing below relative to Defendant's actual status aboard the U.S-S Hunley. Rather than order a remand, the Court in its discretion pursuant to §40.80 of the Guam Criminal Procedure Code, hereby modifies the conditions of release as follows:
1. That Conditions 1, 2 and 3 of the April 10, 1980 Order be satisfied, . as evidenced by properly executed documents from those in authority in the U.S. Navy. Such documentation is to include reasonable assurance by the U.S. Navy that defendant's movements will be restricted and that appropriate security forces will monitor defendant's activities. Defendant is to be restricted to the U.S. Naval Base and he is to surrender his military identity card to his superiors.
*1362. The defendant agree to the restrictions provided above and that he surrender his passport and any other travel documents to the Clerk of the Superior Court. Further that defendant travel only from his immediate quarters to place of employment and back again.
3. That defendant agree to appear for trial and all other proceedings and execute an unsecured surety bond in the amount of $75,000.
Upon satisfaction of the above conditions, the Superior Court is directed to order defendant's release on bail.
SO ORDERED.